DETAILED ACTION
Interview Summary
	Applicant’s representative contacted the Examiner on February 16, 2022 concerning the previous action mailed. Applicant’s representative noted that an FAI Pre-Interview Communication was mailed on January 24, 2022 in error. Upon review of the file, the Examiner agreed to provide a standard First Action on the Merits as part of this letter. No request under the FAI program was receive4d in the file. 
	In response to this communication, the Pre-Interview Communication mailed on January 24, 2022 is vacated/withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been retrieved in the instant application on 10/22/2020. Priority is granted to JP2019-170004, filed 9/19/2019. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-20, under Step 2A these claims recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites:
store and manage commodity information of commodities in a store; 
store and manage customer information; and 
a server configured to: 
detect a store visit of a customer registered in the customer information database, 
recognize an action of the customer as a commodity search action using image data, 
responsive to recognizing the customer action as a commodity search action from the image data, acquire commodity information of a search target commodity from the commodity stock database, and 
transmit the commodity information.	

	These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which commodity information may be determined and sent to a customer during a shopping session. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.	

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a commodity stock database, a customer information database, a server, a camera that captures customer actions, and a portable information terminal carried by the customer. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In addition to the above, limitations such as storing (e.g., commodity information, customer information) and transmitting represent little more than extra-solution activity (e.g. presentation of offers, storing data) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)). 


Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim *** utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network,
storing and retrieving information in memory
presenting offers
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 


Regarding dependent claims 2-10, under prong 1 of step 2A these claims recite more complexities descriptive of the abstract idea itself, while also inheriting the abstract idea of independent claim 1. As such, claims 2-10 are understood to recite an abstract idea under step 2A (prong 1). 

Under step 2A (prong 2), these claims also do not integrate the abstract idea into a practical application. Considered both individually and as a whole, claims 2-10 rely on similar additional elements in facilitating the performance of the abstract commercial process.  As with claim 1, the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Under step 2B, claims 2-10 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 


Regarding claims 11-20, these claims recite at least substantially similar concepts and elements as recited in claims 1-10 such that similar analysis of the claims would be apparent to one of ordinary skill. As such, claims 11-20 are rejected under at east similar rationale as discussed above. 

Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz (US 20140365334) in view of Stern (US 20160180404).

Regarding claim 1, Hurewitz (US 20140365334) discloses a commodity information notification system comprising: 
a commodity stock database configured to store and manage commodity information of commodities in a store (see: Fig. 2 #230, 0035); 
a customer information database configured to store and manage customer information (see: Fig. 2 #220, 0034, Fig. 4 #470); and 
a server (e.g., Fig. 3, 0045-0046) configured to: 
detect a store visit of a customer registered in the customer information database (see: 0003 (identifying the customer as a known customer in the retail store customer database), Fig. 7 #705, 0078, Fig. 9 #960), 
recognize an action of the customer as a commodity search action using image data from a camera that captures customer actions (see: 0029 (identify the product 110 that the customer 132 was interacting with), 0053 (track the customer 130 through the store 102; identify when the customer 130 is interacting with a product 110 in the store 102), Fig. 7 #735, 0083),
Note: Sensors 152 may take the form of visual or infrared cameras that view different areas of the retail store space 102. The sensor capture the path and interaction data, which are indicative of a product search. 

Notably, Hurwitz discloses communicating with a customer at a customer location (Fig. 10). Despite this, and despite the above teachings, Hurewitz does not disclose:
responsive to recognizing the customer action as a commodity search action from the image data, acquire commodity information of a search target commodity from the commodity stock database, and 
transmit the commodity information to a portable information terminal carried by the customer.

	To this accord, and in the same field of endeavor, Stern discloses an in-store shopping system that is configured to:
responsive to recognizing the customer action as a commodity search action from the image data (see: Fig. 4 #410, 0056, Fig. 6 #610), acquire commodity information of a search target commodity from the commodity stock database (see: Fig. 4 #420, 0058, Fig. 6 #620), and 
transmit the commodity information to a portable information terminal carried by the customer (see: Fig. 7, 0089, Fig. 4 #420, 0058).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Hurewitz to have utilized the known technique of transmitting specific information to the customer device as taught by Stern in order to  have provided a merchant an enhanced manner to analyze a consumer's engagement with the merchant and its inventory and improve the consumer experience, affording the merchant the ability to evaluate tactics to improve sales (see: Stern: 0021, 0076, 0088).                                                                   

4. The system according to claim 1, wherein the commodity information includes at least one of a commodity code, an item, a price, a commodity image, display position information, or stock information (see: Stern: Fig. 7 #725).
Note: Even presuming arguendo Stern did not provide such teachings, merely labeling the data differently than that in the prior art represents non-functional descriptive material that does not distinguish the claims from the prior art. 

5. The system according to claim 1, wherein the commodity stock database is further configured to store a history of the commodity (see: Hurewitz: 0035 (e.g., local-store inventory info, physical store display location).
	Note: Even presuming arguendo the data of the product database in does not represent history of the commodity, claim 5 merely sets forth a different type of data that is stored. This data is non-functional descriptive data. The examiner need not give patentable weight to descriptive material absent a new and unobvious functional relationship imposed by the descriptive material. 

6. The system according to claim 1, wherein the customer information comprises at least one of a customer number, a name, an age, customer terminal information, or face image data of the customer (see: Hurewitz: 0034 (a unique identifier or "user ID" that is linked to personally-identifying information and the customer's purchase history), 0049).

Regarding claims 11 and 14-16, claims 11 and 14-16 recite substantially similar limitations and scope as recited in claims 1 and 4-6 such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, claims 11 and 14-16 are rejected under at least similar rationale as discussed above.






Claims 2-3, 7-9, 12-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz in view of Stern as applied to claim 1 above, and further in view of White (US 20170032442). 

Regarding claim 2, Hurewitz and Stern discloses all of the above including where the system is configured to analyze a visual line direction of the customer from the image data (see: Hurewitz: 0021 (sensors 152 are provided to detect customers 130, 132 as they visit different parts of the store 102; each sensor 152 is able to track the movement of an individual customer), 0026 (location data for the customer 130 is aggregated to determine the path), 0029 (emotional reactions)),
Note: the sensors of Hurewitz collect the movement/path/location information, which is analogous to visual line direction. As the sensors comprise cameras, this information represents image information. 

The combination, however, does not disclose wherein the server is further configured to: 
estimate the search target commodity based on display position information of commodities stored in the commodity stock database and visual line information of the customer.
To this accord, White discloses a system utilized within a shopping facility that is configured to analyze a visual line direction of the customer (see: 0025 (determination and projection of a path the customer carrying the mobile device has traveled and will travel if continuing on the same path), 0031 (plotted current location, path prediction), 0036, 0042, Fig. 3),
Note: current location and path are analogous to visual line direction, which is obtained through sensors. 
estimate the search target commodity based on display position information of commodities stored in the commodity stock database and visual line information of the customer (see: 0033, 0036, Fig. 4 #404).
Note: a product recommendation (search target commodity) is based on the location and path (i.e., the visual line direction). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Hurewitz in view of Stern to have utilized the known technique of analyzing position and path as taught by White in order to have enabled the system of Hurewitz and Stern to have better met the needs of customers within a shopping facility without the expense and training normally required to meet those needs (see: White: 0001). 

3. The system according to claim 2, wherein the display position information comprises at least one of a floor number, an area, a rack number, or a shelf level number (see: Hurewitz: 0080 (within that area), 0078 (detected at first, second location); White: 0029-0030 (defined areas), Fig. 2).
Note: both Hurewitz and White disclose the location information to include a specific area of the facility. Even presuming arguendo this were not the case, merely labeling the position data differently than that in the prior art represents non-functional descriptive material that does not distinguish the claims from the prior art. 

7. The system according to claim 1, wherein the server is further configured to estimate the search target commodity based on a commodity purchase history stored in the customer information database and position information of the customer (see: Hurewitz: 0049; Stern: 0066, 0064; White: 0014, 0034, Fig. 4 #404).
Note: each of Hurewitz and Stern disclose using purchase history, while White expressly discloses using the combination of purchase history and current location (e.g., 0014). 


8. The system according to claim 7, wherein the server is further configured to estimate the search target commodity based on the purchase planned commodity information registered in the commodity stock database and position information of the customer (see: Hurewitz: 0040 (create “wish lists” or shopping lists); White: 0014 (wish list, shopping list), 0029 (recommendation includes identifying products that the customer has previously expressed an interest in, has included on a wish or shopping list), 0034).

9. The system according to claim 8, wherein the server is configured to transmit the commodity information via an electric communication line (see: Stern: Fig. 4 #430, 0067; White: Fig. 4 #406, 0033).

Regarding claims 12-13 and 17-19, claims 12-13 and 17-19 recite substantially similar limitations and scope as recited in claims 2-3 and 7-9 such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, claims 12-13 and 17-19 are rejected under at least similar rationale as discussed above.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz in view of Stern as applied to claim 1 above, and further in view of Vanska (US 20040093274). 

Regarding claim 10, Hurewitz and Stern discloses all of the above as noted but does not disclose:
responsive to determining that the search target commodity is out of stock the server is configured to: query the commodity stock database using the commodity information; and determine a substitute commodity to transmit to the portable information terminal.
To this accord, and also in the field on in-store shopping, Vanska discloses a system for determining substitute products that uses stored data records for items offered for sale (see: Fig. 5 #500, 0041). More specifically, a shopping list application identifies items on a shopping list and determines their availability from a field in the data record (0043). When the item is indicated as unavailable, Vanska references a substitute items field (e.g., Fig. 5 #510) of the data record (see: 0045). As Vanska consults the data record for availability and substitues based on the item(s) of the shopping list), Vanska discloses responsive to determining that the search target commodity is out of stock the server is configured to: query the commodity stock database using the commodity information. 
Further, as Vanska identifies the substitute items for presentation (see: 0045, 0056, Fig. 3 #314), Vanska also discloses determines a substitute commodity to transmit to the portable information terminal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Hurewitz in view of Stern to have utilized the known technique of determining substitutes as taught by Vanska in order to have provided a mechanism to facilitate a consumer's shopping experience in a more pleasant manner such that a consumer is advised of a true substitute for desired items that may be out of stock (see: Vanska: 0003, 0005, 0007).

Regarding claim 20, claim 20 recites substantially similar limitations and scope as recited in claim 10 such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, claim 20 is rejected under at least similar rationale as discussed above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619